               Case 8:18-cv-03019-GJH Document 55 Filed 07/02/20 Page 1 of 1




                                                                                                   Joseph C. Gratz
                                                                                              415-362-6666 (main)
                                                                                           jgratz@durietangri.com

July 2, 2020


Via ECF

Honorable George J. Hazel
United States District Court
District of Maryland
6500 Cherrywood Lane
Suite 445A
Greenbelt, MD 20770

Re: American Chemical Society et al. v. ResearchGate GmbH
    Case No. 8:18-cv-03019-GJH

Dear Judge Hazel:

I write jointly on behalf of both parties to update the Court regarding the status of the parties’
discussions with respect to ResearchGate’s February 11, 2020 motion to compel Plaintiffs to produce
further documents responsive to ResearchGate’s Request for Production Nos. 7, 10 and 11 (Dkt. 43).
These requests relate to the value of Plaintiffs’ articles.

Following the parties’ call with the Court on June 9, 2020, the parties entered into a stipulation
regarding these issues. In exchange ResearchGate has agreed to withdraw these three requests for
production. Accordingly, ResearchGate hereby withdraws its motion to compel regarding those
requests.

The parties appreciate the Court’s attention to these matters, and believe that the stipulation resolves all
outstanding issues with respect to ResearchGate’s February 11, 2020 motion.


Respectfully submitted,


Joseph C. Gratz
